Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 4 September 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Washington Sept. 4th. 1804

I yesterday recieved your kind letters of the 26 & 28th of August which relieved me from great anxiety on your account the dates of my letters are a convincing proof that it was not owing to any inattention on my part and I can in no way account for the delay as I generally carry my letters to the Post Office myself—
I have one of my agreeable head aches to day which make me so stupid I am scarcely able to write a line you must therefore excuse the shortness of my letter—
I was surprized to hear of the Marriage of Becky and Dexter as I thought it had taken place long since I am sorry your spirrits were so depressed as it prevented your partaking of the amusements as I think it a duty incumbent on every one to promote as far as possible the happiness of those in an inferior station who are too apt to suppose us actuated by a false and improper pride when we decline upon such occasions to join in their festivities—
We have had a company of Comedians in town from Philadelphia this last fortnight I have been there twice and have taken the liberty of taking my Sisters at your expense I was very well entertaind considering how poorly they are accomodated they perform in the Ball room in George Town The Theatre will be finished shortly and Mrs. Van Ness told me there would certainly be a company here this Winter—
I suppose you have heard of the dreadful situation of Mr Merry he has lost the use of his faculties and Dr W. here says never can recover it is a Melancholy thing and I think she is very much to be pitied the new Secretary Mr. Foster is expected shortly.—
Adieu my beloved friend believe me ever most sincerely yours

L. C. AdamsThe Money came safe. I fear I shall have to trouble you again soon as the Children who are both very well are all in rags—
